ORDER
The Office of Attorney Ethics having petitioned the Supreme Court pursuant to R. l:20-5(b) for the immediate temporary suspension of THOMAS M. KEARNEY, of MONTVALE, who was admitted to the bar of this State in 1984;
And it appearing that respondent has failed to account for funds held in trust by him, or to cooperate with the ethics authorities;
And respondent having failed to respond to the petition, and good cause appearing,
It is ORDERED that THOMAS M. KEARNEY of MONT-VALE is hereby suspended from the practice of law, effective immediately, and until the further Order of this Court; and it is further
ORDERED that the Office of Attorney Ethics take such protective action, pursuant to Rule l:20-ll(c), as may be appropriate to gain possession and control of the legal files, records, practice and trust assets of THOMAS M. KEARNEY, wherever situate, pending further order of this Court; and it is further
ORDERED that all funds, if any, presently existing in any New Jersey financial institution maintained by THOMAS M. KEARNEY, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, pending the further order of this Court; and it is further
*307ORDERED that THOMAS M. KEARNEY show cause before this Court on Monday March 25, 1991, at 2:00 p.m., Supreme Court Courtroom, Hughes Justice Complex, Trenton, New Jersey, why his temporary suspension and restraints herein should not continue pending final disposition of any complaints pending against him and further why the funds restrained from disbursement should not be transmitted by the financial institutions, who are the present custodians, to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund, pending the further order of this Court; and it is further
ORDERED that David E. Johnson, Jr., Esquire, or his designee, present this matter to the Court; and it is further
ORDERED that THOMAS M. KEARNEY be restrained and enjoined from practicing law during the period of his suspension and that he comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.